Title: From Thomas Jefferson to John Strode, 26 January 1806
From: Jefferson, Thomas
To: Strode, John


                        
                            Dear Sir
                            
                            Washington Jan. 26. 06.
                        
                        Your letters of the 20th. to Genl. Dearborne & myself are recieved. a recent loss in his family suspending
                            for a while his attention to business. I sieze a moment to advise you to put off going to the furnace till we can concert
                            a day with mr Foxall and give you notice of it. an advance of money to same amount can be made you. I wish this may reach
                            you in time. Accept affectionate salutations.
                        
                            Th: Jefferson
                            
                        
                    